DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/29/21 have been fully considered but they are not persuasive. The Seitz reference still applies albeit in modified form as necessitated by amendment. A new USC 112 rejection is invoked by the amendment. The preliminary amendment filed on 2/14/20 were the claims examined in the office action of 1/4/21. The amendment filed 3/29/21 is compliant.
The replacement drawing of Figure 7D filed on 3/18/21 is accepted. It should be noted that the top of page 11 of the Remarks refers to annotated Fig. 7A. The Office infers that this is a typographical error.
Applicant’s argument on pages 11-13 is that the non-final rejection of 1/4/21 relies on teachings for the two different embodiments of Seitz. The rejection has been modified as necessitated by amendment and relies only on the first embodiment of Seitz as shown below. The arguments are therefore moot. 
The allowability of claim 13 has been withdrawn due to the new USC 112 rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 now recites the limitation of “wherein a glass-to-metal seal supports and electrically isolates the second electrode lead wire from the casing” in lines 15-20; claim 14 now recites the limitation of “wherein a glass-to-metal seal supports and electrically isolates the anode lead wire from the casing” in lines 12-17; and claim 21 now recites the limitation of “wherein a glass-to-metal seal supports and electrically isolates the tantalum anode lead wire from the casing” in lines 15-19. The specification does not provide support for the term “isolates.” Instead, as cited by the Applicant at the bottom of page 10 of the Remarks filed 3/29/21, the seal is referred to as “insulative.” The rest of the specification, too, uses the term insulating. Applicant should amend this limitation in every claim to states “insulates” instead of “isolates” to clearly refer to the specification as filed. Claims 2-4, 6-13, and 21 depend on claim 1; claims 15-20 depend on claim 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-12, and 14-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seitz (US 2005/0162810 A1).
Regarding claim 1, Seitz discloses an apparatus comprising: a casing 20 comprising a first metal casing portion 22 hermetically sealed to a second metal casing portion 24 (paragraph 7); a first electrode (cathode) comprising a first active material 18 in electrical contact with the casing 20 (paragraph 9); a first electrode terminal comprising a first electrode casing tab (pin) 128 directly and electrically connected to an outer surface 70 of the casing (paragraph 66) and a first electrode nickel termination-pad (bar) 114 (paragraph 62) in electrical contact with the pin 128 opposite the casing (paragraph 67); a second electrode (anode) comprising a second active material 16 wherein a second electrode lead wire 36/42 extends from active material 16 (see Figure 2) and is electrically isolated from the casing 20 by a glass-to-metal seal 48 supported by the casing 20 (paragraph 17), wherein the external portion 42 of the wire 36 is electrically connected to an insulating pad 102
Regarding claim 2, Seitz discloses that the casing and pin are made of titanium (paragraph 12).
Regarding claims 3 and 4, Seitz discloses that the bar comprises titanium (paragraph 62).
Regarding claim 6, Seitz discloses the two casing members 22 and 24 face each other such that their side walls meet their major face walls (see Figure 5) at a hermetically sealed seam (paragraph 7) such that electrodes, separator, and electrolyte are enclosed within the casing (paragraph 21).
Regarding claim 7, Seitz discloses that the active material is deposited ultrasonically (paragraph 13).
Regarding claims 8 and 12, Seitz discloses the cathode active material is ruthenium, cobalt, manganese, molybdenum, tungsten, tantalum, iron, niobium, iridium, titanium, zirconium, hafnium, rhodium, vanadium, osmium, palladium, platinum, nickel, lead, and/or oxides of those elements (paragraph 10) and the anode active material is tantalum, aluminum, titanium, niobium, zirconium, hafnium, tungsten, molybdenum, vanadium, silicon, and/or germanium (paragraph 8).
Regarding claim 9, Seitz discloses that the cathode active material is contacted with sintered active material with or without oxide, double layer, pseudocapacitive, and/or conductive polymer (paragraph 9).
Regarding claims 10 and 11, Seitz discloses that the pseudocapacitive material is ruthenium, cobalt, manganese, molybdenum, tungsten, tantalum, iron, niobium, iridium, titanium, zirconium, hafnium, rhodium, vanadium, osmium, palladium, platinum, nickel, and lead, an oxide of the former being preferred (paragraph 10).
Regarding claim 22, Seitz discloses an insulating polymer material residing between the outer surface of the casing to isolate terminals from one another (paragraph 3) and the bar (pad) from the terminals (paragraph 72).
Regarding claim 14, Seitz discloses an apparatus comprising: a casing 20 comprising a first metal casing portion 22 hermetically sealed to a second metal casing portion 24 (paragraph 7); a first electrode (cathode) comprising a first active material 18 in electrical contact with the casing 20 (paragraph 9); a first electrode terminal comprising a first electrode casing tab (pin) 128 directly and electrically connected to an outer surface 70 of the casing (paragraph 66) and a first electrode nickel termination-pad (bar) 114 (paragraph 62) in electrical contact with the pin 128 opposite the casing (paragraph 67); a second electrode (anode) comprising a second active material 16 wherein a second electrode lead wire 36/42 extends from active material 16 (see Figure 2) and is electrically isolated from the casing 20 by a glass-to-metal seal 48 supported by the casing 20 (paragraph 17), wherein the external portion 42 of the wire 36 is electrically connected to an insulating pad 102 (paragraph 65); a separator between the electrodes (paragraph 14); and an electrolyte in contact with the electrodes (paragraph 21).
Regarding claim 15, Seitz discloses that the casing and pin are made of titanium (paragraph 12).
Regarding claims 16 and 17, Seitz discloses that the bar comprises titanium (paragraph 62).
Regarding claim 18, Seitz discloses that pin 128 and bar 114
Regarding claims 19 and 20, Seitz discloses that the insulating polymeric material resides between the casing, bar, and pin (paragraph 65).
Regarding claim 21, Seitz discloses an apparatus comprising: a casing 20 comprising a first metal casing portion 22 hermetically sealed to a second metal casing portion 24 (paragraph 7); a first electrode (cathode) comprising a first active material 18 in electrical contact with the casing 20 (paragraph 9); a first electrode terminal comprising a first electrode casing tab (pin) 128 directly and electrically connected to an outer surface 70 of the casing (paragraph 66) and a first electrode nickel termination-pad (bar) 114 (paragraph 62) in electrical contact with the pin 128 opposite the casing (paragraph 67); a second electrode (anode) comprising a second active material 16 wherein a second electrode lead wire 36/42 extends from active material 16 (see Figure 2) and is electrically isolated from the casing 20 by a glass-to-metal seal 48 supported by the casing 20 (paragraph 17), wherein the external portion 42 of the wire 36 is electrically connected to an insulating pad 102 (paragraph 65); a separator between the electrodes (paragraph 14); and an electrolyte in contact with the electrodes (paragraph 21). Seitz discloses that the casing and pin are made of titanium (paragraph 12); that the cathode comprises ruthenium oxide (paragraph 10); and that the anode comprises tantalum (paragraph 8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. O’Connor (US 2010/0134955 A1) discloses means and .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725